Current Occupancy OPUS Current Occupancy TAPE Difference Current Occupancy Soldier Sailors Flag OPUS Soldier Sailors Flag TAPE Difference Soldier Sailors Flag Bankruptcy Status OPUS Bankruptcy Status TAPE BK Chapter OPUS BK Chapter TAPE BK Filing Date OPUS BK Filing Date TAPE BK Discharge Date OPUS BK Discharge Date TAPE BK Dismissal Date OPUS BK Dismissal Date TAPE BK Relief File Date TAPE Difference BK Relief File Date BK Relief Grant Date TAPE Difference BK Relief Grant Date Foreclosure Status OPUS Foreclosure Status TAPE Difference Foreclosure Status FC Start Date OPUS FC Start Date TAPE Reage OPUS Reage TAPE Last Reage Date OPUS Last Reage Date TAPE Reage Count OPUS Reage Count TAPE Modification Status OPUS Modification Status TAPE Difference Modification Status Future Loan Performance Status Willingness to Repay Status Ability to Repay Status Unknown OCCUPIED X Per Data Collected Per Tape Provided N/A N/A Yes YES 11/23/2012 11/23/2012 5 5 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 03/15/2011 3/15/2011 2 2 No NO Fair Good Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 7 7 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided N/A N/A Yes YES 03/28/2013 3/28/2013 6 6 No NO Fair Good Fair Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 04/15/2013 4/15/2013 4 4 No NO Fair Good Fair Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 02/28/2013 2/28/2013 6 6 Yes YES Fair Good Fair Owner OCCUPIED Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 7 7 Per Data Collected Per Tape Provided N/A N/A Yes YES 06/11/2012 6/11/2012 8 8 Yes YES Fair Good Fair Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 12/13/2010 12/13/2010 4 4 No NO Fair Good Fair Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 03/12/2013 3/12/2013 6 6 Yes YES Fair Good Fair Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 07/20/2012 7/20/2012 4 4 Yes YES Fair Good Fair Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 01/28/2011 1/28/2011 2 2 No NO Fair Good Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 7 7 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided N/A N/A Yes YES 03/06/2012 3/6/2012 2 2 No NO Fair Good Fair Unknown OCCUPIED X Per Data Collected Per Tape Provided N/A N/A Yes YES 04/30/2013 4/30/2013 6 6 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 13 Ch. 13 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 02/13/2013 2/13/2013 4 4 No NO Fair Good Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 13 Ch. 13 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided N/A N/A Yes YES 10/26/2006 10/26/2006 3 3 Yes YES Fair Good Fair Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 01/13/2010 1/13/2010 3 3 Yes YES Fair Good Fair Unknown OCCUPIED X Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 04/30/2013 4/30/2013 4 4 No NO Fair Good Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 7 7 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided N/A N/A Yes YES 01/19/2011 1/19/2011 3 3 Yes YES Fair Good Fair Owner OCCUPIED Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 05/12/2009 5/12/2009 2 2 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 01/20/2012 1/20/2012 4 4 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 02/19/2010 2/19/2010 5 5 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 06/19/2009 6/19/2009 2 2 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 03/30/2009 3/30/2009 5 5 Yes YES Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 04/06/2011 4/6/2011 2 2 Yes YES Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 13 Ch. 13 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided Per Tape Provided X Per Tape Provided X CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 09/17/2012 9/17/2012 7 7 Yes YES Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided N/A N/A Yes YES 04/27/2009 4/27/2009 2 2 No NO Fair Good Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 06/30/2005 6/30/2005 1 1 Yes YES Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 13 Ch. 13 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided Per Tape Provided X CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 08/03/2010 8/3/2010 2 2 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 13 Ch. 13 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided Per Tape Provided X CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 06/30/2001 6/30/2001 1 1 Yes YES Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 11/09/2011 11/9/2011 3 3 Yes YES Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 13 Ch. 13 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided Per Tape Provided X N/A N/A Yes YES 02/28/2007 2/28/2007 1 1 No NO Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 07/10/2012 7/10/2012 6 6 Yes YES Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided N/A N/A Yes YES 02/14/2011 2/14/2011 3 3 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 7 7 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 05/31/2011 5/31/2011 3 3 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 11/23/2010 11/23/2010 3 3 Yes YES Fair Good Fair Unknown OCCUPIED X Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 7 7 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 05/24/2011 5/24/2011 1 1 No NO Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 03/04/2009 3/4/2009 4 4 No NO Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 13 Ch. 13 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 03/14/2013 3/14/2013 2 2 No NO Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 11/30/2009 11/30/2009 4 4 No NO Fair Good Fair Owner OCCUPIED Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided N/A N/A Yes YES 06/03/2009 6/3/2009 3 3 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 02/23/2012 2/23/2012 4 4 Yes YES Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 13 Ch. 13 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided Per Tape Provided X Per Tape Provided X CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 08/16/2012 8/16/2012 1 1 Yes YES Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 11/10/2008 11/10/2008 1 1 Yes YES Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided N/A N/A Yes YES 01/04/2010 1/4/2010 4 4 No NO Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 12/11/2009 12/11/2009 4 4 Yes YES Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 07/12/2012 7/12/2012 2 2 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 07/31/2012 7/31/2012 3 3 Yes YES Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 11/04/2009 11/4/2009 3 3 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 11/21/2012 11/21/2012 4 4 Yes YES Poor Poor Poor Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 10/19/2012 10/19/2012 5 5 Yes YES Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided ACTIVE ACTIVE Per Data Collected Per Tape Provided Yes YES 01/08/2009 1/8/2009 1 1 No NO Poor Poor Poor Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 10/22/2010 10/22/2010 1 1 No NO Poor Poor Poor Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 11/27/2012 11/27/2012 4 4 Yes YES Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 08/16/2012 8/16/2012 4 4 Yes YES Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 07/20/2009 7/20/2009 1 1 Yes YES Good Good Good Unknown OCCUPIED X Per Data Collected Per Tape Provided N/A N/A Yes YES 05/16/2012 5/16/2012 3 3 Yes YES Good Good Fair Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 05/14/2012 5/14/2012 1 1 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 7 7 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided N/A N/A Yes YES 01/18/2012 1/18/2012 4 4 Yes YES Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided N/A N/A Yes YES 10/05/2011 10/5/2011 5 5 Yes YES Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 07/31/2010 7/31/2010 3 3 Yes YES Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 05/23/2012 5/23/2012 2 2 Yes YES Fair Good Fair Owner OCCUPIED Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided Per Tape Provided X N/A N/A Yes YES 11/28/2009 11/28/2009 2 2 Yes YES Fair Fair Fair Unknown OCCUPIED X Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 11/25/2011 11/25/2011 2 2 Yes YES Good Good Good Vacant OCCUPIED X Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided ACTIVE ACTIVE Per Data Collected Per Tape Provided Yes YES 02/24/2009 2/24/2009 1 1 Yes YES Poor Poor Poor Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 01/29/2013 1/29/2013 2 2 Yes YES Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 7 7 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided N/A N/A Yes YES 02/06/2012 2/6/2012 1 1 Yes YES Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided N/A N/A Yes YES 08/11/2009 8/11/2009 2 2 No NO Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 7 7 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided N/A N/A Yes YES 10/11/2012 10/11/2012 2 2 Yes YES Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 07/25/2012 7/25/2012 5 5 Yes YES Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 02/27/2010 2/27/2010 1 1 Yes YES Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided ACTIVE ACTIVE Per Data Collected Per Tape Provided Yes YES 02/28/2009 2/28/2009 1 1 No NO Poor Poor Poor Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 01/21/2013 1/21/2013 4 4 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 02/23/2011 2/23/2011 3 3 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 05/25/2011 5/25/2011 2 2 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 12/21/2012 12/21/2012 4 4 Yes YES Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 10/25/2011 10/25/2011 3 3 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 04/12/2013 4/12/2013 3 3 No NO Good Good Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 09/19/2011 9/19/2011 2 2 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided ACTIVE ACTIVE Per Data Collected Per Tape Provided Yes YES 04/19/2011 4/19/2011 1 1 No NO Poor Poor Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 01/07/2013 1/7/2013 5 5 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 12/06/2012 12/6/2012 4 4 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 03/16/2011 3/16/2011 2 2 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 05/11/2011 5/11/2011 3 3 Yes YES Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 02/05/2010 2/5/2010 2 2 No NO Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 02/21/2013 2/21/2013 4 4 No NO Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 7 7 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided N/A N/A Yes YES 05/05/2011 5/5/2011 3 3 Yes YES Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided N/A N/A No NO No NO Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 12/20/2010 12/20/2010 2 2 No NO Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 13 Ch. 13 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided N/A N/A Yes YES 11/04/2010 11/4/2010 2 2 No NO Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 08/31/2012 8/31/2012 4 4 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 13 Ch. 13 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided Per Tape Provided X CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 11/27/2012 11/27/2012 1 1 Yes YES Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided Per Tape Provided X CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 04/20/2009 4/20/2009 4 4 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 09/18/2008 9/18/2008 1 1 No NO Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 08/31/2012 8/31/2012 3 3 Yes YES Fair Good Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 04/28/2011 4/28/2011 2 2 No NO Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided X CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 07/19/2011 7/19/2011 3 3 Yes YES Fair Fair Poor Owner OCCUPIED Per Data Collected Per Tape Provided X CLOSED CLOSED Ch. 7 7 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 01/10/2012 1/10/2012 2 2 No NO Poor Good Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 10/20/2011 10/20/2011 3 3 Yes YES Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 02/27/2013 2/27/2013 2 2 Yes YES Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 7 7 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided N/A N/A Yes YES 12/19/2011 12/19/2011 2 2 Yes YES Fair Good Fair Owner OCCUPIED Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided N/A N/A Yes YES 11/23/2010 11/23/2010 3 3 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 11/25/2011 11/25/2011 3 3 Yes YES Good Good Good Unknown OCCUPIED X Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 7 7 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 01/17/2011 1/17/2011 2 2 Yes YES Good Good Good Vacant OCCUPIED X Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided ACTIVE ACTIVE Per Data Collected Per Tape Provided Yes YES 10/18/2007 10/18/2007 1 1 Yes YES Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 12/16/2010 12/16/2010 2 2 Yes YES Fair Good Fair Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 08/23/2012 8/23/2012 5 5 Yes YES Fair Good Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 06/28/2011 6/28/2011 2 2 No NO Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 10/11/2011 10/11/2011 4 4 No YES X Fair Good Fair Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 10/25/2010 10/25/2010 2 2 No NO Poor Fair Poor Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 09/29/2010 9/29/2010 2 2 No NO Fair Fair Fair Tenant OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 08/31/2012 8/31/2012 3 3 No NO Poor Fair Poor Owner OCCUPIED Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided Per Tape Provided X ACTIVE ACTIVE Per Data Collected Per Tape Provided Yes YES 02/27/2010 2/27/2010 4 4 Yes YES Poor Poor Poor Owner OCCUPIED Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 02/19/2009 2/19/2009 3 3 No NO Fair Fair Fair Unknown OCCUPIED X Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided N/A N/A Yes YES 07/31/2007 7/31/2007 1 1 Yes YES Fair Fair Fair Unknown OCCUPIED X Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 01/31/2008 1/31/2008 1 1 Yes YES Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 13 Ch. 13 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided Per Tape Provided X Per Tape Provided X CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 07/02/2012 7/2/2012 1 1 No NO Good Good Good Unknown OCCUPIED X Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 7 7 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 12/07/2010 12/7/2010 1 1 Yes YES Good Good Good Unknown OCCUPIED X Per Data Collected Per Tape Provided N/A N/A No NO No NO Good Good Good Unknown OCCUPIED X Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 7 7 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided N/A N/A Yes YES 06/06/2012 6/6/2012 4 4 Yes YES Good Good Good Unknown N/F X Per Data Collected Per Tape Provided N/A N/A Yes YES 12/20/2012 12/20/2012 2 2 No NO Fair Good Fair Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 01/31/2013 1/31/2013 4 4 Yes YES Good Good Good Unknown OCCUPIED X Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 7 7 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided N/A N/A Yes YES 08/30/2012 8/30/2012 3 3 Yes YES Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 06/13/2011 6/13/2011 6 6 Yes YES Good Good Good Unknown OCCUPIED X Per Data Collected Per Tape Provided N/A N/A Yes YES 01/01/2011 1/1/2011 4 4 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 7 7 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided N/A N/A Yes YES 04/30/2013 4/30/2013 4 4 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 13 Ch. 13 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided N/A N/A Yes YES 04/29/2011 4/29/2011 3 3 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 10/25/2012 10/25/2012 4 4 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 02/10/2011 2/10/2011 5 5 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 06/18/2009 6/18/2009 3 3 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 02/21/2013 2/21/2013 5 5 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 06/14/2011 6/14/2011 3 3 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 11/21/2011 11/21/2011 1 1 Yes YES Good Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided X N/A N/A Yes YES 01/24/2013 1/24/2013 2 2 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 13 Ch. 13 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided N/A N/A Yes YES 01/10/2013 1/10/2013 5 5 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 03/06/2013 3/6/2013 7 7 Yes YES Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 03/22/2012 3/22/2012 5 5 Yes YES Good Good Fair Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 09/19/2012 9/19/2012 2 2 No NO Fair Good Fair Unknown OCCUPIED X Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 7 7 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided N/A N/A Yes YES 05/03/2010 5/3/2010 3 3 Yes YES Fair Good Fair Unknown UNKNOWN Per Data Collected Per Tape Provided N/A N/A Yes YES 04/27/2012 4/27/2012 9 9 Yes YES Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 05/19/2010 5/19/2010 1 1 No NO Fair Good Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 7 7 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided N/A N/A Yes YES 04/08/2013 4/8/2013 3 3 Yes YES Fair Good Fair Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 11/10/2010 11/10/2010 6 6 Yes YES Good Good Good Owner N/F X Per Data Collected Per Tape Provided N/A N/A Yes YES 10/04/2012 10/4/2012 6 6 Yes YES Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 07/31/2012 7/31/2012 5 5 Yes YES Good Good Good Unknown OCCUPIED X Per Data Collected Per Tape Provided N/A N/A Yes YES 05/10/2012 5/10/2012 4 4 Yes YES Fair Good Fair Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 02/28/2013 2/28/2013 7 7 Yes YES Fair Good Fair Unknown OCCUPIED X Per Data Collected Per Tape Provided N/A N/A Yes YES 08/03/2008 8/3/2008 7 7 No NO Fair Good Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 13 Ch. 13 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided N/A N/A Yes YES 02/21/2013 2/21/2013 11 11 Yes YES Fair Good Fair Unknown OCCUPIED X Per Data Collected Per Tape Provided N/A N/A Yes YES 04/30/2012 4/30/2012 3 3 No NO Fair Good Fair Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 01/31/2013 1/31/2013 3 3 No NO Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 04/01/2013 4/1/2013 4 4 No NO Good Good Good Relative Non-Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 08/29/2012 8/29/2012 4 4 Yes YES Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 04/01/2012 4/1/2012 11 11 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 13 Ch. 13 Per Data Collected Per Tape Provided Per Tape Provided X N/A N/A No NO No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 05/03/2010 5/3/2010 3 3 Yes YES Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 08/03/2011 8/3/2011 1 1 Yes YES Poor Fair Poor Unknown OCCUPIED X Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 13 Ch. 13 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided N/A N/A Yes YES 02/07/2011 2/7/2011 3 3 No NO Good Good Good Unknown OCCUPIED X Per Data Collected Per Tape Provided N/A N/A Yes YES 11/09/2012 11/9/2012 6 6 Yes YES Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 12/29/2010 12/29/2010 5 5 Yes YES Poor Fair Poor Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 12/19/2011 12/19/2011 4 4 Yes YES Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 7 7 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided N/A N/A Yes YES 02/27/2013 2/27/2013 5 5 Yes YES Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 01/07/2011 1/7/2011 1 1 Yes YES Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 03/09/2012 3/9/2012 3 3 Yes YES Fair Good Fair Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 02/22/2013 2/22/2013 1 1 No NO Fair Good Fair Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 12/26/2008 12/26/2008 4 4 Yes YES Fair Good Fair Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 03/19/2012 3/19/2012 6 6 No NO Poor Good Fair Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 06/26/2012 6/26/2012 6 6 Yes YES Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 01/10/2013 1/10/2013 5 5 Yes YES Fair Fair Fair Relative Non-Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 11/02/2012 11/2/2012 2 2 Yes YES Poor Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided X CLOSED CLOSED Ch. 13 Ch. 13 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 08/31/2012 8/31/2012 4 4 Yes YES Poor Poor Poor Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 03/21/2013 3/21/2013 4 4 Yes YES Poor Fair Poor Owner OCCUPIED Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided N/A N/A Yes YES 01/09/2012 1/9/2012 3 3 Yes YES Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 06/30/2012 6/30/2012 2 2 Yes YES Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 04/12/2012 4/12/2012 4 4 Yes YES Fair Good Fair Owner OCCUPIED Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 07/10/2009 7/10/2009 1 1 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 7 7 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided N/A N/A Yes YES 07/29/2010 7/29/2010 2 2 Yes YES Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 7 7 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 11/15/2010 11/15/2010 1 1 Yes YES Fair Fair Fair Tenant OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 02/16/2012 2/16/2012 3 3 No NO Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 07/21/2010 7/21/2010 2 2 No NO Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 09/30/2009 9/30/2009 2 2 No NO Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided N/A N/A Yes YES 10/31/2011 10/31/2011 1 1 No NO Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 7 7 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 09/11/2012 9/11/2012 1 1 Yes YES Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 08/31/2012 8/31/2012 4 4 Yes YES Fair Fair Fair Vacant OCCUPIED X Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 08/25/2011 8/25/2011 3 3 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 01/10/2013 1/10/2013 2 2 Yes YES Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 02/28/2013 2/28/2013 2 2 No NO Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided N/A N/A Yes YES 09/21/2009 9/21/2009 1 1 Yes YES Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 03/31/2010 3/31/2010 3 3 No NO Poor Poor Poor Owner OCCUPIED Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided N/A N/A Yes YES 08/05/2009 8/5/2009 2 2 No NO Poor Poor Poor Owner OCCUPIED Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 02/27/2009 2/27/2009 1 1 No NO Poor Poor Poor Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 03/27/2013 3/27/2013 4 4 Yes YES Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 11/05/2012 11/5/2012 4 4 Yes YES Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 08/27/2012 8/27/2012 3 3 Yes YES Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided N/A N/A Yes YES 08/31/2009 8/31/2009 3 3 No NO Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 04/03/2012 4/3/2012 3 3 Yes YES Good Good Fair Owner OCCUPIED Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 05/29/2008 5/29/2008 1 1 No NO Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 03/30/2009 3/30/2009 1 1 No NO Good Good Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 08/11/2011 8/11/2011 1 1 Yes YES Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 01/31/2013 1/31/2013 4 4 Yes YES Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 7 7 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided N/A N/A Yes YES 05/31/2011 5/31/2011 4 4 Yes YES Fair Good Fair Owner OCCUPIED Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided N/A N/A Yes YES 12/19/2011 12/19/2011 3 3 No NO Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 01/21/2011 1/21/2011 2 2 No NO Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 11/12/2012 11/12/2012 3 3 No NO Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 7 7 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 02/28/2011 2/28/2011 3 3 Yes YES Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided N/A N/A Yes YES 04/04/2011 4/4/2011 2 2 No NO Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 12/17/2012 12/17/2012 3 3 No NO Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 7 7 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 04/05/2013 4/5/2013 5 5 Yes YES Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided N/A N/A Yes YES 05/30/2010 5/30/2010 2 2 Yes YES Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 08/09/2011 8/9/2011 2 2 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 06/18/2012 6/18/2012 2 2 No NO Good Good Good Unknown VACANT X Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 02/17/2011 2/17/2011 2 2 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 11/02/2012 11/2/2012 3 3 Yes YES Good Good Fair Unknown OCCUPIED X Per Data Collected Per Tape Provided N/A N/A Yes YES 12/10/2012 12/10/2012 3 3 Yes YES Good Good Fair Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 03/06/2013 3/6/2013 4 4 Yes YES Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 02/27/2013 2/27/2013 1 1 No NO Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 07/27/2010 7/27/2010 2 2 Yes YES Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided N/A N/A Yes YES 10/19/2010 10/19/2010 6 6 No NO Poor Poor Poor Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 04/18/2012 4/18/2012 4 4 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided N/A N/A No NO Yes YES Poor Poor Poor Owner OCCUPIED Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided N/A N/A Yes YES 03/03/2010 3/3/2010 1 1 Yes YES Poor Poor Poor Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 7 7 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided N/A N/A Yes YES 09/30/2010 9/30/2010 2 2 Yes YES Poor Poor Poor Unknown OCCUPIED X Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 12/15/2010 12/15/2010 2 2 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 03/28/2012 3/28/2012 5 5 Yes YES Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided Per Tape Provided X N/A N/A No NO Yes YES Fair Poor Poor Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 01/10/2013 1/10/2013 5 5 Yes YES Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 07/08/2009 7/8/2009 2 2 No NO Poor Poor Poor Owner OCCUPIED Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 09/22/2009 9/22/2009 1 1 No NO Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 13 Ch. 13 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 02/06/2013 2/6/2013 3 3 Yes YES Fair Fair Poor Owner OCCUPIED Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided N/A N/A Yes YES 10/12/2010 10/12/2010 2 2 Yes YES Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 04/30/2011 4/30/2011 2 2 Yes YES Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 12/28/2012 12/28/2012 3 3 No NO Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 07/27/2010 7/27/2010 1 1 Yes YES Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided Per Tape Provided X N/A N/A Yes YES 04/10/2008 4/10/2008 2 2 Yes YES Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 7 7 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided N/A N/A Yes YES 03/11/2013 3/11/2013 4 4 Yes YES Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 06/15/2011 6/15/2011 2 2 No NO Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided Per Tape Provided X N/A N/A Yes YES 02/12/2010 2/12/2010 2 2 No NO Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 07/30/2012 7/30/2012 4 4 Yes YES Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 10/11/2010 10/11/2010 3 3 Yes YES Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 12/17/2010 12/17/2010 2 2 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 02/22/2013 2/22/2013 4 4 Yes YES Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided N/A N/A Yes YES 03/24/2009 3/24/2009 1 1 Yes YES Poor Poor Poor Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 05/31/2012 5/31/2012 4 4 Yes YES Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 03/20/2012 3/20/2012 3 3 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 09/25/2012 9/25/2012 5 5 Yes YES Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 7 7 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided N/A N/A Yes YES 07/09/2012 7/9/2012 2 2 Yes YES Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided N/A N/A Yes YES 07/19/2011 7/19/2011 2 2 Yes YES Fair Fair Poor Owner OCCUPIED Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided N/A N/A Yes YES 08/04/2011 8/4/2011 3 3 Yes YES Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 7 7 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 08/31/2012 8/31/2012 2 2 Yes YES Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 12/28/2012 12/28/2012 4 4 Yes YES Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 10/05/2011 10/5/2011 4 4 Yes YES Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 09/24/2010 9/24/2010 3 3 Yes YES Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 05/15/2012 5/15/2012 3 3 No NO Poor Good Poor Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 12/13/2012 12/13/2012 2 2 Yes YES Fair Good Fair Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 11/01/2010 11/1/2010 1 1 No NO Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 11/21/2012 11/21/2012 1 1 No NO Poor Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 05/14/2010 5/14/2010 2 2 Yes YES Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided N/A N/A Yes YES 05/04/2009 5/4/2009 2 2 No NO Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 01/28/2010 1/28/2010 1 1 No NO Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 08/02/2012 8/2/2012 2 2 Yes YES Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 01/11/2013 1/11/2013 3 3 No NO Fair Good Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 05/19/2011 5/19/2011 1 1 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided N/A N/A Yes YES 03/15/2010 3/15/2010 3 3 No NO Fair Fair Poor Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 04/04/2013 4/4/2013 1 1 Yes YES Fair Poor Fair Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 07/05/2012 7/5/2012 4 4 Yes YES Good Good Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 13 Ch. 13 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 06/28/2012 6/28/2012 4 4 Yes YES Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 7 7 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 09/25/2012 9/25/2012 2 2 Yes YES Fair Good Fair Owner OCCUPIED Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided Per Tape Provided X CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 03/31/2009 3/31/2009 2 2 Yes YES Poor Poor Poor Owner OCCUPIED Per Data Collected Per Tape Provided X ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided N/A N/A Yes YES 04/08/2011 4/8/2011 2 2 No NO Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 01/18/2013 1/18/2013 4 4 Yes YES Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided ACTIVE ACTIVE Ch. 13 Ch. 13 Per Data Collected Per Tape Provided N/A N/A Yes YES 12/16/2009 12/16/2009 4 4 Yes YES Fair Poor Poor Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 02/19/2010 2/19/2010 2 2 No NO Fair Good Fair Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 10/05/2010 10/5/2010 3 3 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 02/11/2010 2/11/2010 3 3 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 13 Ch. 13 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided N/A N/A Yes YES 03/29/2011 3/29/2011 3 3 Yes YES Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 03/22/2011 3/22/2011 2 2 Yes YES Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 7 7 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 01/26/2010 1/26/2010 4 4 Yes YES Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 7 7 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided N/A N/A Yes YES 04/26/2010 4/26/2010 3 3 Yes YES Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 04/24/2009 4/24/2009 2 2 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 7 7 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 11/01/2011 11/1/2011 2 2 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 7 7 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 07/13/2011 7/13/2011 1 1 Yes YES Good Good Good Unknown OCCUPIED X Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 7 7 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided N/A N/A Yes YES 10/06/2010 10/6/2010 1 1 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 03/31/2011 3/31/2011 2 2 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 08/26/2009 8/26/2009 1 1 Yes YES Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Ch. 13 Ch. 13 Per Data Collected Per Tape Provided Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided No NO No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 12/20/2012 12/20/2012 4 4 No NO Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided N/A N/A Yes YES 03/08/2011 3/8/2011 2 2 No NO Good Good Good Owner OCCUPIED Per Data Collected Per Tape Provided X CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 12/21/2012 12/21/2012 4 4 No NO Fair Fair Fair Owner OCCUPIED Per Data Collected Per Tape Provided CLOSED CLOSED Per Data Collected Per Tape Provided Yes YES 09/08/2010 9/8/2010 2 2 No NO Fair Fair Fair
